 


 HR 3218 ENR: Harry W. Colmery Veterans Educational Assistance Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 3218 
 
AN ACT 
To amend title 38, United States Code, to make certain improvements in the laws administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Harry W. Colmery Veterans Educational Assistance Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References to title 38, United States Code. 
Title I—Post-9/11 Educational Assistance Program 
Sec. 101. Consideration of certain time spent receiving medical care from Secretary of Defense as active duty for purposes of eligibility for Post-9/11 Educational Assistance. 
Sec. 102. Educational assistance under Post-9/11 Educational Assistance Program for members of the Armed Forces awarded the Purple Heart. 
Sec. 103. Inclusion of Fry Scholarship recipients and Purple Heart recipients in Yellow Ribbon G.I. Education Enhancement Program. 
Sec. 104. Inclusion of certain members of the Armed Forces serving on active duty in Yellow Ribbon G.I. Education Enhancement Program. 
Sec. 105. Consolidation of certain eligibility tiers under Post-9/11 Educational Assistance Program of the Department of Veterans Affairs. 
Sec. 106. Eligibility for Post-9/11 Educational Assistance for certain members of reserve components of Armed Forces who lost entitlement to educational assistance under Reserve Educational Assistance Program. 
Sec. 107. Calculation of monthly housing stipend under Post-9/11 Educational Assistance Program based on location of campus where classes are attended. 
Sec. 108. Charge to entitlement for certain licensure and certification tests and national tests under Department of Veterans Affairs Post-9/11 Educational Assistance Program. 
Sec. 109. Restoration of entitlement to educational assistance and other relief for veterans affected by school closure or disapproval. 
Sec. 110. Additional authorized transfer of unused Post-9/11 Educational Assistance benefits to dependents upon death of originally designated dependent. 
Sec. 111. Edith Nourse Rogers STEM Scholarship. 
Sec. 112. Honoring the national service of members of the Armed Forces by elimination of time limitation for use of entitlement. 
Sec. 113. Monthly stipend for certain members of the reserve components of the Armed Forces receiving Post-9/11 Educational Assistance. 
Sec. 114. Annual reports to Congress on information on student progress submitted by educational institutions. 
Sec. 115. Improvement of information technology of the veterans benefits administration of the Department of Veterans Affairs. 
Sec. 116. Department of Veterans Affairs high technology pilot program. 
Title II—Other educational assistance programs 
Sec. 201. Work-study allowance. 
Sec. 202. Duration of educational assistance under Survivors’ and Dependents’ Educational Assistance Program. 
Sec. 203. Olin E. Teague increase in amounts of educational assistance payable under Survivors’ and Dependents’ Educational Assistance Program. 
Title III—Administration of educational assistance programs 
Sec. 301. State approving agency funding. 
Sec. 302. Authorization for use of Post-9/11 Educational Assistance to pursue independent study programs at certain educational institutions that are not institutions of higher learning. 
Sec. 303. Provision of information on priority enrollment for veterans in certain courses of education. 
Sec. 304. Limitation on use of reporting fees payable to educational institutions and sponsors of programs of apprenticeship. 
Sec. 305. Training for school certifying officials. 
Sec. 306. Extension of authority for Advisory Committee on Education. 
Sec. 307. Department of Veterans Affairs provision of on-campus educational and vocational counseling for veterans. 
Sec. 308. Provision of information regarding veteran entitlement to educational assistance. 
Sec. 309. Treatment, for purposes of educational assistance administered by the Secretary of Veterans Affairs, of educational courses that begin seven or fewer days after the first day of an academic term. 
Sec. 310. Inclusion of risk-based reviews in State approving agency oversight activities. 
Sec. 311. Comptroller General study of State approving agency performance. 
Title IV—Reserve Component Benefits 
Sec. 401. Eligibility of reserve component members for Post-9/11 Educational Assistance. 
Sec. 402. Time limitation for training and rehabilitation for veterans with service-connected disabilities. 
Title V—Other Matters 
Sec. 501. Repeal inapplicability of modification of basic allowance for housing to benefits under laws administered by Secretary of Veterans Affairs. 
Sec. 502. Reconsideration of previously denied claims for disability compensation for veterans who allege full-body exposure to nitrogen mustard gas, sulfur mustard gas, or Lewisite during World War II.  
2.References to title 38, United States Code Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code. IPost-9/11 Educational Assistance Program 101.Consideration of certain time spent receiving medical care from Secretary of Defense as active duty for purposes of eligibility for Post-9/11 Educational Assistance (a)In generalSection 3301(1)(B) is amended by inserting 12301(h), after 12301(g),. 
(b)Retroactive applicationThe amendment made by subsection (a) shall apply with respect to service in the Armed Forces occurring on or after September 11, 2001. (c)Application with respect to use of entitlementAn individual who is entitled to educational assistance by reason of the amendment made by subsection (a) may use such entitlement to pursue a course of education beginning on or after August 1, 2018. 
102.Educational assistance under Post-9/11 Educational Assistance Program for members of the Armed Forces awarded the Purple Heart 
(a)EligibilitySection 3311(b) is amended by adding at the end the following new paragraph:  (10)An individual who is awarded the Purple Heart for service in the Armed Forces occurring on or after September 11, 2001, and continues to serve on active duty in the Armed Forces or is discharged or released from active duty as described in subsection (c).. 
(b)Amount of assistanceSection 3313(c)(1) is amended by striking or (9) and inserting (9), or (10). (c)Effective dateThe amendments made by this section shall take effect on August 1, 2018. 
103.Inclusion of Fry Scholarship recipients and Purple Heart recipients in Yellow Ribbon G.I. Education Enhancement Program 
(a)In generalSection 3317(a) is amended, in the second sentence, by striking paragraphs (1) and (2) and inserting paragraphs (1), (2), (9), and (10). (b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2018. 
104.Inclusion of certain members of the Armed Forces serving on active duty in Yellow Ribbon G.I. Education Enhancement Program 
(a)In generalSection 3317(a) is amended, in the first sentence, by striking section 3313(c)(1)(A) and inserting subsection (c)(1)(A) or (e)(2)(A) of section 3313 of this title. (b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2022. 
105.Consolidation of certain eligibility tiers under Post-9/11 Educational Assistance Program of the Department of Veterans Affairs 
(a)EntitlementSection 3311(b), as amended by section 102, is further amended— (1)in paragraph (6)(A), by striking 12 months and inserting 6 months; 
(2)by striking paragraph (7); and (3)by redesignating paragraphs (8), (9), and (10) as paragraphs (7), (8), and (9), respectively. 
(b)Amount of educational assistanceSection 3313(c) is amended by striking paragraph (7). (c)Conforming amendmentsChapter 33 is further amended as follows: 
(1)In section 3311(f), by striking paragraph (9) each place it appears and inserting paragraph (8). (2)In section 3313, as amended by section 102— 
(A)in subsection (c)(1), by striking (9), or (10) and inserting (8), or (9); (B)in subsection (d), by striking paragraphs (2) through (7) each place it appears and inserting paragraphs (2) through (6); 
(C)in subsection (e)(2)(C)— (i)by striking paragraphs (3) through (8) and inserting paragraphs (3) through (7); and 
(ii)by striking paragraphs (2) through (7) and inserting paragraphs (2) through (6); (D)in subsection (f)(2)(A)(ii), by striking paragraphs (2) through (7) and inserting paragraphs (2) through (6); 
(E)in subsection (g)(3)— (i)in subparagraph (A)(iv)— 
(I)by striking paragraphs (3) through (8) and inserting paragraphs (3) through (7); and (II)by striking paragraphs (2) through (7) and inserting paragraphs (2) through (6); 
(ii)in subparagraph (B)(iii)— (I)by striking paragraphs (3) through (8) and inserting paragraphs (3) through (7); and 
(II)by striking paragraphs (2) through (7) and inserting paragraphs (2) through (6); (iii)in subparagraph (C)(ii)— 
(I)in subclause (I), by striking (9) and inserting (8); and (II)in subclause (II)— 
(aa)by striking paragraphs (3) through (8) and inserting paragraphs (3) through (7); and (bb)by striking paragraphs (2) through (7) and inserting paragraphs (2) through (6); and 
(iv)in subparagraph (D)(ii)— (I)in subclause (I), by striking (9) and inserting (8); and 
(II)in subclause (II)— (aa)by striking paragraphs (3) through (8) and inserting paragraphs (3) through (7); and 
(bb)by striking paragraphs (2) through (7) and inserting paragraphs (2) through (6); and (F)in subsection (h), by striking paragraphs (2) through (7) and inserting paragraphs (2) through (6); 
(3)In section 3316— (A)in subsection (a)(1), by striking paragraphs (2) through (7) and inserting paragraphs (2) through (6); and 
(B)in subsection (b)(1), by striking paragraphs (2) through (7) and inserting paragraphs (2) through (6). (4)In section 3317(a), in the second sentence, as amended by section 103, by striking paragraphs (1), (2), (9), and (10) and inserting paragraphs (1), (2), (8), and (9).  
(5)In section 3321(b)(4), as amended by section 112, by striking section 3311(b)(9) and inserting section 3311(b)(8). (6)In section 3322— 
(A)in subsection (e), by striking 3311(b)(9) and inserting 3311(b)(8); (B)in subsection (f), by striking 3311(b)(9) and inserting 3311(b)(8); and 
(C)in subsection (h)(2), by striking 3311(b)(9) and inserting 3311(b)(8). (7)In section 3679(c)(2)(B), by striking 3311(b)(9) and inserting 3311(b)(8). 
(d)Effective dateThe amendments made by this section shall take effect on August 1, 2020. 106.Eligibility for Post-9/11 Educational Assistance for certain members of reserve components of Armed Forces who lost entitlement to educational assistance under Reserve Educational Assistance Program (a)ElectionSection 16167 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(c)Eligibility for Post-9/11 Educational AssistanceA member who loses eligibility for benefits under this chapter pursuant to subsection (b) shall be allowed to elect (in such form and manner as the Secretary of Veterans Affairs may prescribe) to have such service previously credited toward this chapter credited towards establishing eligibility for educational assistance under chapter 33 of title 38, notwithstanding the provisions of section 16163(e) of this title or section 3322(h)(1) of title 38.. (b)Qualification of serviceSection 3301(1) of title 38, United States Code, shall be construed to include, in the case of a member of a reserve component of the Armed Forces who, before November 25, 2015, established eligibility for educational assistance under chapter 1607 of title 10, United States Code, pursuant to section 16163(a)(1) of such title, but lost eligibility for such educational assistance pursuant to section 16167(b) of such title, service on active duty (as defined in section 101 of such title) that satisfies the requirements of section 16163(a)(1) of such title. 
(c)EntitlementSection 3311(b)(6) of title 38, United States Code, shall be construed to include an individual who, before November 25, 2015, established eligibility for educational assistance under chapter 1607 of title 10, United States Code, pursuant to section 16163(b) of such title, but lost such eligibility pursuant to section 16167(b) of such title. (d)DurationNotwithstanding section 3312 of title 38, United States Code, an individual who establishes eligibility for educational assistance under chapter 33 of such title by crediting towards such chapter service previously credited towards chapter 1607 of title 10, United States Code, is only entitled to a number of months of educational assistance under section 3313 of title 38, United States Code, equal to the number of months of entitlement remaining under chapter 1607 of title 10, United States Code, at the time of conversion to chapter 33 of title 38, United States Code. 
107.Calculation of monthly housing stipend under Post-9/11 Educational Assistance Program based on location of campus where classes are attended 
(a)In generalSection 3313(c)(1)(B)(i)(I) is amended by striking the institution of higher learning at which the individual is enrolled and inserting the campus of the institution of higher learning where the individual physically participates in a majority of classes. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to initial enrollment in a program of education on or after August 1, 2018. 
108.Charge to entitlement for certain licensure and certification tests and national tests under Department of Veterans Affairs Post-9/11 Educational Assistance Program 
(a)Licensure and certification testsSubsection (c) of section 3315 is amended— (1)by striking shall be determined at the rate of one month (rounded to the nearest whole month) and inserting shall be pro-rated based on the actual amount of the fee charged for the test relative to the rate for 1 month; and 
(2)by striking for each amount paid that equals and inserting payable. (b)National testsSection 3315A is amended— 
(1)in subsection (a), by adding at the end the following new paragraph:  (3)A national test that evaluates prior learning and knowledge and provides an opportunity for course credit at an institution of higher learning as so described.; and 
(2)in subsection (c)— (A)by striking shall be determined at the rate of one month (rounded to the nearest whole month) and inserting shall be pro-rated based on the actual amount of the fee charged for the test relative to the rate for 1 month; and 
(B)by striking for each amount paid that equals and inserting payable. (c)Tests includedSection 3452(b) is amended in the last sentence— 
(1)by striking and national tests providing and inserting , national tests providing; and (2)by inserting before the period at the end the following: , and national tests that evaluate prior learning and knowledge and provides an opportunity for course credit at an institution of higher learning.  
(d)Effective dateThe amendments made by this Act shall apply to a test taken on or after August 1, 2018. 109.Restoration of entitlement to educational assistance and other relief for veterans affected by school closure or disapproval (a)School closure or disapproval (1)Restoration of entitlementChapter 36 is amended by adding at the end the following new section: 
 
3699.Effects of closure or disapproval of educational institution 
(a)Closure or disapprovalAny payment of educational assistance described in subsection (b) shall not— (1)be charged against any entitlement to educational assistance of the individual concerned; or 
(2)be counted against the aggregate period for which section 3695 of this title limits the receipt of educational assistance by such individual. (b)Educational assistance describedSubject to subsection (c), the payment of educational assistance described in this paragraph is the payment of such assistance to an individual for pursuit of a course or program of education at an educational institution under chapter 30, 32, 33, or 35 of this title, or chapter 1606 or 1607 of title 10, if the Secretary determines that the individual— 
(1)was unable to complete such course or program as a result of— (A)the closure of the educational institution; or 
(B)the disapproval of the course or a course that is a necessary part of that program under this chapter by reason of— (i)a provision of law enacted after the date on which the individual enrolls at such institution affecting the approval or disapproval of courses under this chapter; or 
(ii)after the date on which the individual enrolls at such institution, the Secretary prescribing or modifying regulations or policies of the Department affecting such approval or disapproval; and (2)did not receive credit or lost training time, toward completion of the program of education being so pursued. 
(c)Period not chargedThe period for which, by reason of this subsection, educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate of— (1)the portion of the period of enrollment in the course from which the individual did not receive credit or with respect to which the individual lost training time, as determined under subsection (b)(2); and 
(2)the period by which a monthly stipend is extended under section 3680(a)(2)(B) of this title. (d)Continuing pursuit of disapproved courses (1)The Secretary may treat a course of education that is disapproved under this chapter as being approved under this chapter with respect to an individual described in paragraph (2) if the Secretary determines, on a case-by-case basis, that— 
(A)such disapproval is the result of an action described in clause (i) or (ii) of subsection (b)(1)(B); and (B)continuing pursuing such course is in the best interest of the individual. 
(2)An individual described in this paragraph is an individual who is pursuing a course of education at an educational institution under chapter 30, 32, 33, or 35 of this title, or chapter 1606 or 1607 of title 10, as of the date on which the course is disapproved under this chapter. (e)Notice of closuresNot later than 5 business days after the date on which the Secretary receives notice that an educational institution will close or is closed, the Secretary shall provide to each individual who is enrolled in a course or program or education at such educational institution using entitlement to educational assistance under chapter 30, 32, 33, or 35 of this title, or chapter 1606 or 1607 of title 10, notice of— 
(1)such closure and the date of such closure; and (2)the effect of such closure on the individual’s entitlement to educational assistance pursuant to this section.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3698 the following new item:   3699. Effects of closure or disapproval of educational institution.. (b)Monthly housing stipend (1)In generalSubsection (a) section 3680 is amended— 
(A)by striking the matter after paragraph (3)(B); (B)in paragraph (3), by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; 
(C)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively; (D)in the matter preceding subparagraph (A), as redesignated, in the first sentence, by striking Payment of and inserting (1) Except as provided in paragraph (2), payment of; and 
(E)by adding at the end the following new paragraph (2):  (2)Notwithstanding paragraph (1), the Secretary may, pursuant to such regulations as the Secretary shall prescribe, continue to pay allowances to eligible veterans and eligible persons enrolled in courses set forth in paragraph (1)(A)— 
(A)during periods when educational institutions are temporarily closed under an established policy based on an Executive order of the President or due to an emergency situation, except that the total number of weeks for which allowances may continue to be so payable in any 12-month period may not exceed 4 weeks; or (B)solely for the purpose of awarding a monthly housing stipend described in section 3313 of this title, during periods following a permanent closure of an educational institution, or following the disapproval of a course of study described in section 3699(b)(1)(B) of this title, except that payment of such a stipend may only be continued until the earlier of— 
(i)the date of the end of the term, quarter, or semester during which the closure or disapproval occurred; and (ii)the date that is 120 days after the date of the closure or disapproval.. 
(2)Conforming amendmentParagraph (1)(C)(ii) of such subsection, as redesignated, is amended by striking described in subclause (A) of this clause and inserting described in clause (i). (c)Applicability (1)School closure or disapproval (A)In generalThe amendments made by subsection (a) shall take effect on the date that is 90 days after the date of the enactment of this Act, and shall apply with respect to courses and programs of education discontinued as described in section 3699 of title 38, United States Code, as added by subsection (a)(1), after January 1, 2015. 
(B)Special applicationWith respect to courses and programs of education discontinued as described in section 3699 of title 38, United States Code, as added by subsection (a)(1), during the period beginning January 1, 2015, and ending on the date of the enactment of this Act, an individual who does not transfer credits from such program of education shall be deemed to be an individual who did not receive such credits, as described in subsection (b)(2) of such section, except that the period for which the individual’s entitlement is not charged shall be the entire period of the individual’s enrollment in the program of education. In carrying out this paragraph, the Secretary of Veterans Affairs, in consultation with the Secretary of Education, shall establish procedures to determine whether the individual transferred credits to a comparable course or program of education. (2)Monthly housing stipendThe amendments made by subsection (b) shall take effect on August 1, 2018, and shall apply with respect to courses and programs of education discontinued as described in section 3699 of title 38, United States Code, as added by such subsection, on or after the date of the enactment of this Act. 
110.Additional authorized transfer of unused Post-9/11 Educational Assistance benefits to dependents upon death of originally designated dependent 
(a)Transfer upon death of dependentSection 3319 is amended— (1)in subsection (f)(1), by inserting after section 3321 the following: , and except as provided in subsection (k) or (l),; and 
(2)by adding at the end the following new subsection:  (k)Additional transfer upon death of dependentIn the case of a dependent to whom entitlement to educational assistance is transferred under this section who dies before using all of such entitlement, the individual who transferred the entitlement to the dependent may transfer any remaining entitlement to a different eligible dependent, notwithstanding whether the individual is serving as a member of the Armed Forces when such transfer is executed. 
(l)Transfer by dependentIn the case of an individual who transfers entitlement to educational assistance under this section who dies before the dependent to whom entitlement to educational assistance is so transferred has used all of such entitlement, such dependent may transfer such entitlement to another eligible dependent in accordance with the provisions of this section.. (b)Effective dates (1)Eligible deathsThe amendments made by this section shall apply with respect to deaths occurring on or after August 1, 2009. 
(2)Use of entitlementA dependent to whom entitlement to educational assistance is transferred under subsection (k) or (l) of section 3319 of title 38, United States Code, as added by subsection (a), may use such entitlement to pursue a course of education beginning on or after August 1, 2018. 111.Edith Nourse Rogers STEM Scholarship 
(a)In generalSubchapter II of chapter 33 is amended by adding at the end the following new section:  3320.Edith Nourse Rogers STEM Scholarship (a)In generalSubject to the limitation under subsection (f), the Secretary shall provide additional benefits to eligible individuals selected by the Secretary under this section. Such benefits shall be known as the Edith Nourse Rogers STEM Scholarship.  
(b)EligibilityFor purposes of this section, an eligible individual is an individual— (1)who is or was entitled to educational assistance under section 3311 of this title; 
(2)who has used all of the educational assistance to which the individual is entitled under this chapter or will, based on the individual’s rate of usage, use all of such assistance within 180 days of applying for benefits under this section; (3)who applies for assistance under this section; and 
(4)who— (A)is an individual who— 
(i)is enrolled in a program of education leading to a post-secondary degree that, in accordance with the guidelines of the applicable regional or national accrediting agency, requires more than the standard 128 semester (or 192 quarter) credit hours for completion in a standard, undergraduate college degree in— (I)biological or biomedical science; 
(II)physical science; (III)science technologies or technicians; 
(IV)computer and information science and support services; (V)mathematics or statistics; 
(VI)engineering; (VII)engineering technologies or an engineering-related field; 
(VIII)a health profession or related program; (IX)a medical residency program; 
(X)an agriculture science program or a natural resources science program; or (XI)other subjects and fields identified by the Secretary as meeting national needs; 
(ii)has completed at least 60 standard semester (or 90 quarter) credit hours in a field referred to in clause (i); or (B)is an individual who has earned a post-secondary degree in a field referred to in subparagraph (A)(i) and is enrolled in a program of education leading to a teaching certification. 
(c)PriorityIn selecting eligible individuals to receive additional benefits under this section, the Secretary shall give priority to the following individuals: (1)Individuals who require the most credit hours described in subsection (b)(4). 
(2)Individuals who are entitled to educational assistance under this chapter by reason of paragraph (1), (2), (8), or (9) of section 3311(b) of this title. (d)Amount of assistance (1)The Secretary shall pay to each eligible individual who receives additional benefits under this section the monthly amount payable under section 3313 of this title for not more than 9 months of the program of education in which the individual is enrolled (adjusted with respect to the individual pursuant to section 3313(c), as appropriate), except that the aggregate amount paid to an individual under this section may not exceed $30,000. 
(2)The Secretary may not pay to such an individual an amount in addition to the amount payable under paragraph (1) by reason of section 3317 of this title. (3)An individual who receives additional benefits under this section may also receive amounts payable by a college or university pursuant to section 3317 of this title. 
(e)Prohibition on transferAn individual who receives additional benefits under this section may not transfer any amount of such additional benefits under section 3319 of this title. (f)Maximum amount of total assistanceThe total amount of benefits paid to all eligible individuals under this section may not exceed— 
(1)$25,000,000 for fiscal year 2019; (2)$75,000,000 for each of fiscal years 2020 through 2022; and 
(3)$100,000,000 for fiscal year 2023 and each subsequent fiscal year. (g)Congressional noticeIf the Secretary identifies a new subject or field pursuant to subsection (b)(4)(A)(i)(XI) as meeting a national need, the Secretary shall submit to Congress notice of such identification at least 90 days before conferring eligibility on any individual for purposes of this section on the basis of such identification, including any analysis of labor market supply and demand used in identifying the new subject or field, as applicable.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3319 the following new item:   3320. Edith Nourse Rogers STEM Scholarship.. (c)Effective dateSection 3320 of title 38, United States Code, shall take effect on August 1, 2019. 
(d)Comptroller General report 
(1)Interim reportNot later than August 1, 2022, the Comptroller General of the United States shall submit to Congress a report containing the results of an interim assessment of the Comptroller General of the Edith Nourse Rogers STEM Scholarship program under section 3320 of title 38, United States Code, as added by subsection (a). Such report shall include the recommendations of the Comptroller General for improving the scholarship program and an assessment of each of the following, using rigorous, systematic, and objective methodology, and including comparisons to eligible veterans who did not participate in the program: (A)An explanation of the identification of the Secretary of Veterans Affairs of subjects and fields meeting national needs under subsection (b)(4)(A)(i)(XI) of such section, including any analysis of labor market supply and demand, as applicable. 
(B)An evaluation of the types of educational institutions and programs where beneficiaries use the educational assistance provided under the scholarship program. (C)The completion rate of students participating in the program. 
(D)The job placement rate for individuals who completed a program of education using educational assistance provided under the scholarship program in the field of study of the program of education. (E)The median annual earnings of individuals who completed a program of education using educational assistance provided under the scholarship program. 
(F)The average age of the individuals who received educational assistance under the scholarship program. (G)An assessment of the extent to which any educational institutions made changes to degrees or programs of education offered by the institution for which the scholarship program may be used after the date of the enactment of this Act. 
(2)Final reportNot later than August 1, 2024, the Comptroller General shall submit to Congress an assessment of such scholarship program that includes each of the following: (A)Each item described in subparagraph (A) through (G) of paragraph (1). 
(B)The percentage of individuals who completed a program of education using educational assistance provided under the scholarship program who were subsequently employed for a period of 6 months or longer in the field of study of the program of education. (C)The percentage of individuals who completed a program of education using educational assistance provided under the scholarship program who were subsequently employed for a period of less than 6 months in the field of study of the program of education. 
112.Honoring the national service of members of the Armed Forces by elimination of time limitation for use of entitlement 
(a)In generalSubsection (a) of section 3321 is amended— (1)by striking individual’s entitlement and all that follows through the period and inserting individual’s entitlement—; and 
(2)by adding at the end the following new paragraphs:  (1)in the case of an individual whose last discharge or release from active duty is before January, 1, 2013, expires at the end of the 15-year period beginning on the date of such discharge or release; or 
(2)in the case of an individual whose last discharge or release from active duty is on or after January 1, 2013, shall not expire.. (b)Children of deceased membersSubsection (b)(4) of such section is amended— 
(1)by inserting of this title after 3311(b)(9); (2)by striking child’s entitlement and all that follows through the period and inserting child’s entitlement—; and 
(3)by adding at the end the following new subparagraphs:  (A)in the case of a child who first becomes entitled to such entitlement before January 1, 2013, expires at the end of the 15-year period beginning on the date of such child’s eighteenth birthday; or 
(B)in the case of a child who first becomes entitled to such entitlement on or after January 1, 2013, shall not expire.. (c)Spouses of deceased membersSubsection (b) of such section is further amended by adding at the end the following new paragraph: 
 
(5)Applicability to spouses of deceased membersThe period during which a spouse entitled to educational assistance by reason of section 3311(b)(9) may use such spouse’s entitlement— (A)in the case of a spouse who first becomes entitled to such entitlement before January 1, 2013, expires at the end of the 15-year period beginning on the date on which the spouse first becomes entitled to such entitlement; or 
(B)in the case of a spouse who first becomes entitled to such entitlement on or after January 1, 2013, shall not expire.. 113.Monthly stipend for certain members of the reserve components of the Armed Forces receiving Post-9/11 Educational Assistance (a)In generalSection 3313 is further amended by adding at the end the following new subsection: 
 
(j)Determination of monthly stipends during certain active duty service 
(1)Pro rata basisIn any month in which an individual described in paragraph (2) is performing active duty service described in section 3301(1)(B) of this title, the Secretary shall determine the amount of monthly stipends payable under this section for such month on a pro rata basis for the period of such month in which the covered individual is not performing such active duty service. (2)Individual describedAn individual described in this paragraph is an individual who is— 
(A)a member of the reserve components of the Armed Forces; and (B)pursuing a program of education using educational assistance under this chapter.. 
(b)ApplicationThe amendment made by subsection (a) shall apply with respect to a quarter, semester, or term, as applicable, commencing on or after August 1, 2018. 114.Annual reports to Congress on information on student progress submitted by educational institutionsSection 3326 is amended— 
(1)by striking As a condition and inserting (a) Submittal of information by educational institutions.—As a condition; and (2)by adding at the end the following new subsection: 
 
(b)Reports to CongressNot later than March 1 of each year, the Secretary shall submit to Congress a report that includes a summary of the information provided by educational institutions under subsection (a) for the calendar year preceding the year during which such report is submitted.. 115.Improvement of information technology of the veterans benefits administration of the Department of Veterans Affairs (a)Processing of certain educational assistance claimsThe Secretary of Veterans Affairs shall, to the maximum extent possible, make such changes and improvements to the information technology system of the Veterans Benefits Administration of the Department of Veterans Affairs to ensure that— 
(1)to the maximum extent possible, all original and supplemental claims for educational assistance under chapter 33 of title 38, United States Code, are adjudicated electronically; and (2)rules-based processing is used to make decisions with respect to such claims with little human intervention. 
(b)Implementation planNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a plan to implement the changes and improvements described in subsection (a). (c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the implementation of the changes and improvements described in subsection (a). 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Veterans Affairs $30,000,000 to carry out this section during fiscal years 2018 and 2019. 116.Department of Veterans Affairs high technology pilot program (a)Pilot programThe Secretary of Veterans Affairs shall carry out a pilot program under which the Secretary shall provide eligible veterans with the opportunity to enroll in high technology programs of education that the Secretary determines provide training or skills sought by employers in a relevant field or industry. 
(b)EligibilityFor purposes of the pilot program under this section, an eligible veteran is a veteran who is entitled to educational assistance under chapter 30, 32, 33, 34, or 35 of title 38, United States Code, or chapter 1606 or 1607 of title 10, United States Code. (c)Contracts (1)In generalFor purposes of carrying out subsection (a), by not later than 180 days after August 1, 2018, the Secretary shall seek to enter into contracts with any number of qualified providers of high technology programs of education for the provision of such programs to eligible veterans under the pilot program. Each such contract shall provide for the conditions under which the Secretary may terminate the contract with the provider and the procedures for providing for the completion of the instruction of students who were enrolled in a program provided by such provider in the case of such a termination. 
(2)Payment of contractorsA contract under this subsection shall provide that the Secretary shall pay to a provider— (A)upon the enrollment of an eligible veteran in the program, 25 percent of the cost of the tuition and other fees for the program of education for the veteran; 
(B)upon the completion of the program by the veteran, 25 percent of such cost; and (C)upon the employment of the veteran in the field of study of the program following completion of the program, 50 percent of such cost. 
(3)Qualified providersFor purposes of the pilot program, a provider of a high technology program of education is qualified if— (A)the provider has been operational for at least 2 years; 
(B)the provider has successfully provided the high technology program for at least 1 year; and (C)the provider meets the approval criteria developed by the Secretary under paragraph (4). 
(4)Approval criteriaThe Secretary shall develop criteria for approving providers for purposes of the pilot program. In developing such criteria, the Secretary may consult with State approving agencies. Such criteria is not required to meet the requirements of section 3672 of title 38, United States Code. (5)Tuition reimbursementIn entering into contracts to carry out the pilot program, the Secretary shall give preference to a qualified provider that offers tuition reimbursement for any student who— 
(A)completes a program of education offered by the provider; and (B)does not find full-time meaningful employment in the field of study of the program within the 180-day period beginning on the date the student completes the program. 
(d)Housing stipendThe Secretary shall pay to each eligible veteran who is enrolled in a high technology program of education under the pilot program on a full-time basis a monthly housing stipend equal to the product— (1)of— 
(A)in the case of a veteran pursuing resident training, the monthly amount of the basic allowance for housing payable under section 403 of title 37, United States Code, for a member with dependents in pay grade E–5 residing in the military housing area that encompasses all or the majority portion of the ZIP code area in which is located the institution at which the individual is enrolled; or (B)in the case of a veteran pursuing a program of education through distance learning, a monthly amount equal to 50 percent of the amount payable under subparagraph (A), multiplied by 
(2)the lesser of— (A)1.0; or 
(B)the number of course hours borne by the individual in pursuit of the program of education involved, divided by the minimum number of course hours required for full-time pursuit of such program of education, rounded to the nearest multiple of 10. (e)High technology program of education definedIn this section, the term high technology program of education means a program of education that— 
(1)is offered by an entity other than an institution of higher learning; (2)does not lead to a degree; and 
(3)provides instruction in computer programming, computer software, media application, data processing, or information sciences. (f)Reports (1)Secretary of Veterans AffairsNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report on the pilot program under this section. 
(2)Comptroller General 
(A)Interim reportNot later than 3 years after the date on which the Secretary first enters into a contract under this section, the Comptroller General of the United States shall submit to Congress a report containing the results of the interim assessment of the Comptroller General. Such report shall include the recommendations of the Comptroller General for improving the pilot program and an assessment of each of the following: (i)The technology experience of the directors and instructors of the providers of high technology programs of education under the pilot program. 
(ii)Whether the providers cooperated with the technology industry to create the curriculum for the program of education. (iii)Whether the providers use an open source curriculum for the program of education. 
(iv)The admittance rate into the pilot program. (v)The job placement and retention rate for veterans who completed a program of education under the pilot program in the field of study of the program. 
(vi)The percentage of veterans who completed a program of education under the pilot program who were subsequently employed for a period of 6 months or longer in a field of study of the program. (vii)The percentage of veterans who completed a program of education under the pilot program who were subsequently employed for a period of less than 6 months in a field of study of the program. 
(viii)The median annual salary of veterans who completed a program of education under the pilot program and were subsequently employed. (ix)As applicable, the transfer rates to other academic or vocational programs and certifications and licensure exam passage rates.  
(x)The average age of veterans who participated in the pilot program. (B)Final reportNot later than 5 years after the date on which the Secretary first enters into a contract under this section, the Comptroller General shall submit to Congress a final report on the pilot program. Such report shall include the recommendation of the Comptroller General with respect to whether the program should be extended and an assessment of each item described in clauses (i) through (x) of subparagraph (A).  
(g)Authorization of appropriationsFor each fiscal year during which the Secretary carries out a pilot program under this section, $15,000,000 shall be made available for such purpose from funds appropriated to, or otherwise made available to, the Department for the payment of readjustment benefits. (h)TerminationThe authority to carry out a pilot program under this section shall terminate on the date that is 5 years after the date on which the Secretary first enters into a contract under this section.  
IIOther educational assistance programs 
201.Work-study allowanceSection 3485(a)(4) is amended by striking the period beginning on June 30, 2017, and ending on June 30, 2022, each place it appears and inserting any time on or after June 30, 2017,. 202.Duration of educational assistance under Survivors’ and Dependents’ Educational Assistance ProgramSection 3511(a)(1) is amended— 
(1)by striking chapter for and all that follows through the period and inserting chapter—; and (2)by adding at the end the following new subparagraphs: 
 
(A)in the case of a person who first enrolls in a program of education using such entitlement before August 1, 2018, for an aggregate period not in excess of 45 months (or to the equivalent thereof in part-time training); or (B)in the case of a person who first enrolls in a program of education using such entitlement on or after August 1, 2018, for an aggregate period not in excess of 36 months (or to the equivalent thereof in part-time training).. 
203.Olin E. Teague increase in amounts of educational assistance payable under Survivors’ and Dependents’ Educational Assistance Program 
(a)IncreaseSection 3532 is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)by striking $788 and inserting $1,224; 
(ii)by striking $592 and inserting $967; and (iii)by striking $394 and inserting $710; and 
(B)in paragraph (2)(B), by striking $788 and inserting $1,224; and (2)in subsection (b), by striking $788 and inserting $1,224. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to a month that begins on or after October 1, 2018. IIIAdministration of educational assistance programs 301.State approving agency funding (a)IncreaseSection 3674(a) of title 38, United States Code, is amended— 
(1)in paragraph (2)(A), by striking out of amounts available for the payment of readjustment benefits and inserting out of amounts in the Department of Veterans Affairs readjustment benefits account and amounts appropriated to the Secretary; (2)by redesignating paragraph (4) as paragraph (5); 
(3)by inserting after paragraph (3) the following new paragraph (4):  (4)In addition to amounts made available under paragraph (5), there is authorized to be appropriated to carry out this section $3,000,000 for fiscal year 2019 and each subsequent fiscal year.; and 
(4)in paragraph (5), as so redesignated— (A)by striking The total and inserting (A) The total;  
(B)by striking for any fiscal year shall be $19,000,000 and inserting for fiscal year 2018 shall be $21,000,000 and for fiscal year 2019 and thereafter shall be $23,000,000; and (C)by adding at the end the following new subparagraph: 
 
(B)Beginning in fiscal year 2019, whenever there is an increase in benefit amounts payable under title II of the Social Security Act (42 U.S.C. 401 et seq.) as a result of a determination made under section 215(i) of such Act (42 U.S.C. 415(i)), the Secretary shall, effective on the date of such increase in benefit amounts, increase the amount in effect under subparagraph (A), as in effect immediately prior to the date of such increase in benefit amounts payable under title II of the Social Security Act, by the same percentage as the percentage by which such benefit amounts are increased.. 302.Authorization for use of Post-9/11 Educational Assistance to pursue independent study programs at certain educational institutions that are not institutions of higher learningSection 3680A is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking in— and inserting in any of the following:; 
(B)in paragraph (1)— (i)by striking any and inserting Any; and 
(ii)by striking the semicolon at the end and inserting a period; (C)in paragraph (2)— 
(i)by striking any and inserting Any; and (ii)by striking the semicolon at the end and inserting a period; 
(D)in paragraph (3)— (i)by striking any and inserting Any; and 
(ii)by striking ; or and inserting a period; and (E)by striking paragraph (4) and inserting the following new paragraph (4): 
 
(4)Any independent study program except an independent study program (including such a program taken over open circuit television) that— (A)is accredited by an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b); 
(B)leads to— (i)a standard college degree; 
(ii)a certificate that reflects educational attainment offered by an institution of higher learning; or (iii)a certificate that reflects completion of a course of study offered by— 
(I)an area career and technical education school (as defined in subparagraphs (C) and (D) of section 3(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(3))) that provides education at the postsecondary level; or (II)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))) that provides education at the postsecondary level; and 
(C)in the case of a program described in subparagraph (B)(iii)— (i)provides training aligned with the requirements of employers in the State or local area where the program is located, which may include in-demand industry sectors or occupations; and 
(ii)provides a student, upon completion of the program, with a recognized postsecondary credential that is recognized by employers in the relevant industry, which may include a credential recognized by industry or sector partnerships in the State or local area where the industry is located; and (iii)meets such content and instructional standards as may be required to comply with the criteria under section 3676(c)(14) and(15) of this title.; and 
(2)by adding at the end the following new subsection:  (h)In this section, the terms State or local area, recognized postsecondary credential, industry or sector partnership, and in-demand industry sector or occupation have the meaning given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).. 
303.Provision of information on priority enrollment for veterans in certain courses of educationSection 3698(c)(1)(C) is amended— (1)in clause (ix), by striking and at the end; 
(2)in clause (x), by striking the period and inserting ; and; and (3)by adding at the end the following new clause: 
 
(xi)information on whether the institution administers a priority enrollment system that allows certain student veterans to enroll in courses earlier than other students.. 304.Limitation on use of reporting fees payable to educational institutions and sponsors of programs of apprenticeship (a)In generalSubsection (c) of section 3684 is amended to read as follows: 
 
(c) 
(1)The Secretary may pay to any educational institution, or to the sponsor of a program of apprenticeship, furnishing education or training under either this chapter or chapter 31, 34, or 35 of this title, a reporting fee which will be in lieu of any other compensation or reimbursement for reports or certifications which such educational institution or sponsor of a program of apprenticeship is required to submit to the Secretary by law or regulation. (2)Such reporting fee shall be computed for each calendar year by multiplying $16 by the number of eligible veterans or eligible persons enrolled under this chapter or chapter 31, 34, or 35 of this title. The reporting fee shall be paid to such educational institution or sponsor of a program of apprenticeship as soon as feasible after the end of the calendar year for which it is applicable. 
(3)No reporting fee payable to an educational institution under this subsection shall be subject to offset by the Secretary against any liability of such institution for any overpayment for which such institution may be administratively determined to be liable under section 3685 of this title unless such liability is not contested by such institution or has been upheld by a final decree of a court of appropriate jurisdiction. (4)Any reporting fee paid to an educational institution or sponsor of a program of apprenticeship after the date of the enactment of the Post-9/11 Veterans Educational Assistance Improvements Act of 2011 (Public Law 111–377)— 
(A)shall be utilized by such institution or sponsor solely for the making of certifications required under this chapter or chapter 31, 34, or 35 of this title or for otherwise supporting programs for veterans; and (B)with respect to an institution that has 100 or more enrollees described in paragraph (2) may not be used for or merged with amounts available for the general fund of the educational institution or sponsor of a program of apprenticeship. 
(5)The reporting fee payable under this subsection shall be paid from amounts appropriated for readjustment benefits.. (b)Effective dateThe amendment made by subsection (a) shall take effect on August 1, 2018. 
305.Training for school certifying officials 
(a)Training requirementThe Secretary of Veterans Affairs shall, in consultation with the State approving agencies, set forth requirements relating to training for school certifying officials employed by covered educational institutions offering courses of education approved under chapter 36 of title 38, United States Code. If a covered educational institution does not ensure that a school certifying official employed by the educational institution meets such requirements, the Secretary may disapprove any course of education offered by such educational institution. (b)DefinitionsIn this section: 
(1)The term covered educational institution means an educational institution that has enrolled 20 or more individuals using educational assistance under title 38, United States Code. (2)The term school certifying official means an employee of an educational institution with primary responsibility for certifying veteran enrollment at the educational institution. 
(3)The term State approving agency means a department or agency of a State designated under section 3671 of title 38, United States Code. (c)Effective dateThis section shall take effect on August 1, 2018. 
306.Extension of authority for Advisory Committee on EducationSection 3692 is amended by striking December 31, 2017 and inserting December 31, 2022. 307.Department of Veterans Affairs provision of on-campus educational and vocational counseling for veterans (a)In generalChapter 36 is amended by inserting after section 3697A the following new section: 
 
3697B.On-campus educational and vocational counseling 
(a)In generalThe Secretary shall provide educational and vocational counseling services for individuals described in section 3697A(b) of this title at locations on the campuses of institutions of higher learning selected by the Secretary. Such counseling services shall be provided by employees of the Department who provide such services under section 3697A of this title. (b)Selection of locations (1)To be selected by the Secretary under this section, an institution of higher learning shall provide an appropriate space on the campus of the institution where counseling services can be provided under this section. 
(2)In selecting locations for the provision of counseling services under this section, the Secretary shall seek to select locations where the maximum number of veterans would have access to such services. (c)Annual reportNot later than 180 days after the date of the enactment of this section, and each year thereafter, the Secretary shall submit to Congress a report on the counseling services provided under this section. Such report shall include, for the year covered by the report— 
(1)the average ratio of counselors providing such services to individuals who received such services at each location where such services were provided; (2)a description of such services provided; 
(3)the recommendations of the Secretary for improving the provision of such services; and (4)any other matters the Secretary determines appropriate.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3697A the following new item:   3697B. On-campus educational and vocational counseling.. 308.Provision of information regarding veteran entitlement to educational assistance (a)In generalSubchapter II of chapter 36 is further amended by adding at the end the following new section: 
 
3699A.Provision of certain information to educational institutions 
(a)In generalFor each veteran or other individual pursuing a course of education that has been approved under this chapter using educational assistance to which the veteran or other individual is entitled under chapter 30, 32, 33, or 35 of this title, the Secretary shall make available to the educational institution offering the course information about the amount of such educational assistance to which the veteran or other individual is entitled. Such information shall be provided to such educational institution through a secure information technology system accessible by the educational institution and shall be regularly updated to reflect any amounts used by the veteran or other individual. (b)ElectionA veteran or other individual pursuing a course of education described in subsection (a) may elect not to provide the information described in such subsection to an educational institution in a manner prescribed by the Secretary.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is further amended by inserting after the item relating to section 3699 the following new item:   3699A. Provision of certain information to educational institutions.. (c)Effective dateSection 3699A of title 38, United States Code, as added by this section, shall take effect on August 1, 2018. 
309.Treatment, for purposes of educational assistance administered by the Secretary of Veterans Affairs, of educational courses that begin seven or fewer days after the first day of an academic termSection 3684(a) is amended— (1)by redesignating paragraph (4) as paragraph (5); and 
(2)by inserting after paragraph (3) the following new paragraph (4):  (4)A course offered by an educational institution that does not begin on the first day of an academic term, but does begin seven or fewer days after such day, shall be treated as beginning on such day for purposes of this section.. 
310.Inclusion of risk-based surveys in State approving agency oversight activitiesSection 3673(d) is amended— (1)in the subsection heading, by striking compliance and ; 
(2)by striking such compliance and oversight and inserting conducting risk-based surveys and other such oversight; and (3)by inserting , in consultation with the State approving agencies, after as the Secretary.  
311.Comptroller General study of State approving agency performance 
(a)Study requiredThe Comptroller General of the United States shall carry out a study on the performance of State approving agencies. Such study shall include each of the following: (1)An analysis of the effectiveness of the cooperation between the Secretary of Veterans Affairs and State approving agencies regarding the execution of shared compliance and oversight responsibilities under chapter 36 of title 38, United States Code. 
(2)An analysis of the resources necessary for State approving agencies to fulfill the responsibilities of such agencies under such title, including an analysis of whether Congress has appropriated sufficient funds for State approving agencies to fulfill such responsibilities and the historic effect of funding on the ability of such agencies to fulfill such responsibilities. (3)An evaluation of the use by State approving agencies of risk-based methods of review for identifying violations of established standards under such chapter. 
(4)An examination of how State approving agencies use risk factors, including rapid increases in veteran enrollment, increases in the amount of benefits per capita, volume of student complaints, rates of Federal student loan defaults of veterans, veteran completion rates, deficiencies identified by accreditors and other State agencies, and deficiencies in Department of Veterans Affairs program administration compliance, in their oversight and compliance responsibilities and in selecting educational institutions for review of eligibility. (5)Recommendations on how the Secretary and State approving agencies can better use data to evaluate, approve, or disapprove educational institutions under such chapter. 
(b)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Secretary of Veterans Affairs, the Committee on Veterans’ Affairs of the Senate, and the Committee on Veterans’ Affairs of the House of Representatives, a report on the study required under subsection (a) and the findings and recommendations of the Comptroller General with respect to such study. IVReserve Component Benefits 401.Eligibility of reserve component members for Post-9/11 Educational Assistance (a)In generalSection 3301(1)(B) is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. 
(b)Retroactive applicationThe amendment made by subsection (a) shall apply with respect to service in the Armed Forces occurring on or after the date of the enactment of the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252). (c)Application with respect to use of entitlementAn individual who is entitled to educational assistance by reason of the amendment made by subsection (a) may use such entitlement to pursue a course of education beginning on or after August 1, 2018. 
402.Time limitation for training and rehabilitation for veterans with service-connected disabilitiesSection 3103(f) is amended by striking or 12304 and inserting 12304, 12304a, or 12304b. VOther Matters 501.Repeal inapplicability of modification of basic allowance for housing to benefits under laws administered by Secretary of Veterans Affairs (a)RepealSubsection (b) of section 604 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 37 U.S.C. 403 note) is repealed. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on January 1, 2018, and shall apply with respect to individuals who first use their entitlement to educational assistance under chapter 33 of title 38, United States Code, on or after such date. 502.Reconsideration of previously denied claims for disability compensation for veterans who allege full-body exposure to nitrogen mustard gas, sulfur mustard gas, or Lewisite during World War II (a)In general (1)Reconsideration requiredThe Secretary of Veterans Affairs shall reconsider all claims for compensation described in paragraph (2) and make a new determination regarding each such claim. 
(2)Claims for compensation describedA claim for compensation described in this paragraph is a claim for compensation under chapter 11 of title 38, United States Code, that the Secretary determines— (A)arose from the alleged full-body exposure of a veteran to a covered substance— 
(i)during active military, naval, or air service during World War II; and (ii)at a site listed in paragraph (3); and 
(B)was denied before the date of the enactment of this Act. (3)SitesThe sites listed in this paragraph are the following: 
(A)Camp Siebert, Alabama. (B)Fort McClellan, Alabama. 
(C)Huntsville Arsenal, Alabama. (D)Rocky Mountain Arsenal, Colorado. 
(E)Naval Research Laboratory, D.C. (F)Bushnell Field, Florida. 
(G)Great Lakes Naval Training Center, Illinois. (H)Edgewood Arsenal, Maryland. 
(I)Fort Detrick, Maryland. (J)Naval Research Laboratory, Maryland. 
(K)Naval Training Center, Bainbridge, Maryland. (L)Horn Island Installation, Mississippi. 
(M)Camp Crowder, Missouri. (N)Hart’s Island, New York. 
(O)Camp Lejeune, North Carolina. (P)Charleston, South Carolina. 
(Q)Dugway Proving Ground, Utah. (R)Toole Army Depot, Utah. 
(S)Naval Research Laboratory, Virginia. (T)U.S.S. Eagle Boat No. 58. 
(U)Ondal, India. (V)Fort Clayton, San Jose Island, Panama. 
(W)Any site the Secretary of Veterans Affairs determines is appropriate. (4)Factors of considerationIn making a determination under paragraph (1), the Secretary— 
(A)shall consider— (i)that contemporaneous records of testing of full-body exposure to a covered substance frequently may be unavailable because such tests were classified or such records were lost or destroyed; 
(ii)that many veterans were sworn to secrecy following testing described in clause (i); (iii)each statement based on personal knowledge of a veteran who served at a site listed in paragraph (3); 
(iv)information in the report from the Secretary of Defense under subsection (b)(2); and (v)any evidence the Secretary considers relevant; and 
(B)may not determine that testing of full-body exposure to a covered substance did not occur at a site based solely on— (i)information contained in the Department of Defense and Department of Veterans Affairs Chemical Biological Warfare Database; or 
(ii)any list of known sites of testing of full-body exposure to a covered substance maintained by the Department of Veterans Affairs or the Department of Defense. (5)Presumption of exposureIn carrying out paragraph (1), when the Secretary of Veterans Affairs makes a determination regarding whether a veteran experienced full-body exposure to a covered substance, the Secretary— 
(A)shall presume, unless there is affirmative evidence to establish otherwise, that the veteran experienced such exposure by reason of the service of the veteran in World War II— (i)based on the locations listed in paragraph (3); and 
(ii)consistent with the places, types, and circumstances of service of the veteran in accordance with section 1154 of title 38; and (B)shall resolve each reasonable doubt in favor of the veteran. 
(6)Effective date of awardThe effective date of any award of disability compensation resulting from reconsideration of a claim under paragraph (1) shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the claim for compensation described in paragraph (2). (b)Investigation and report by the Secretary of DefenseNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall— 
(1)investigate and assess each site— (A)where the Army Corps of Engineers has uncovered evidence of testing conducted by the Department of Defense during World War II to assess the effects of full-body exposure to a covered substance on humans; or 
(B)with regards to which more than two veterans have been denied claims for compensation under chapter 11 of title 38, United States Code, in connection with exposure to a covered substance at such site; and (2)submit to the appropriate congressional committees and the Secretary of Veterans Affairs a report on testing described in paragraph (1)(A), including— 
(A)a list of each location where such testing occurred, including locations investigated and assessed under paragraph (1); (B)the dates of each such testing; and 
(C)the number of members of the Armed Forces who experienced full-body exposure to a covered substance in each such testing. (c)Investigation and report by Secretary of Veterans AffairsNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall— 
(1)investigate and assess— (A)the actions taken by the Secretary to contact individuals who experienced full-body exposure to a covered substance in the course of testing described in subsection (b)(1)(A);  
(B)the number of claims filed with the Secretary for disability compensation under chapter 11 of title 38, United States Code, arising from testing described in subsection (b)(1)(A); and (C)the percentage of claims described in subparagraph (B) that the Secretary denied. 
(2)submit to the appropriate congressional committees and the Secretary of Defense a report regarding the investigations and assessments carried out under paragraph (1). (d)DefinitionsIn this section: 
(1)The terms active military, naval, or air service, veteran, and World War II have the meanings given such terms in section 101 of title 38, United States Code. (2)The term appropriate congressional committees means— 
(A)the Committees on Armed Services of the House of Representatives and the Senate; and (B)the Committees on Veterans’ Affairs of the House of Representatives and the Senate. 
(3)The term covered substance means— (A)nitrogen mustard gas; 
(B)sulfur mustard gas; or (C)Lewisite. 
(4)The term full-body exposure, with respect to a covered substance, has the meaning given that term by the Secretary of Defense.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 